                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                           Civil Action No. 5:18-CV-295-D

 INVENTIV HEALTH CONSULTING, INC.,                 )
                                                   )
                                Plaintiff,         )
                                                          MEMORANDUM IN SUPPORT OF
                                                   )
                                                           DEFENDANTS’ EMERGENCY
         v.                                        )
                                                                MOTION TO STAY
                                                   )
                                                            OR IN THE ALTERNATIVE
 ALAN D. FRENCH, JR., PRIYA GOGIA,                 )
                                                            FOR EXTENSION OF TIME
 JASON DEBASITIS, and JIERU ZHENG,                 )
                                                   )
                                Defendants.        )
                                                   )


       Defendants Jason Debasitis, Alan French, Priya Gogia, and Jieru Zheng (collectively,

“Defendants”) submit this Memorandum in Support of Defendants’ Emergency Motion to Stay

Enforcement of the February 12, 2020, order entered in this Court by U.S. Magistrate Robert B.

Jones, [D.E. 63] (the “Magistrate Order” or the “Order”), until after the Court resolves Defendants’

pending Appeal of Magistrate Order (the “Appeal”), which is filed contemporaneously with this

Motion. Alternatively, if the Court declines to grant the Motion to Stay, Defendants submit this

Memorandum in Support of Defendants’ Motion for Extension of Time to comply with the Order.

                      NATURE OF THE CASE & PERTINENT FACTS

       Defendants’ Motion to Stay arises from an action by inVentiv Health Consulting, Inc.

(“Plaintiff”) against the four Defendants for alleged breaches of restrictive covenants in

Defendants’ employment agreements with Plaintiff. Plaintiff’s allegations are based on

Defendants’ subsequent employment with Equitas Life Sciences, LLC, which was formed in

November, 2015. See Complaint [D.E. 1, at ¶ 3]. Defendants Gogia and Zheng have subsequently

left Equitas’ employ. Plaintiff is also pursuing actions and discovery against additional parties in

other jurisdictions for the same underlying events. See inVentiv Health Consulting, Inc v. Equitas



          Case 5:18-cv-00295-D Document 66 Filed 02/18/20 Page 1 of 11
Life Sciences, LLC et al, C.A. No: 1781CV00600 (Sup. Ct. MA); inVentiv Health Consulting, Inc.

v. Summer Atkinson, 18-cv-12560-ES-SCM (D.N.J.).

        On February 12, 2020, the Honorable Robert B. Jones Jr, United States Magistrate Judge

ruled on three pending discovery motions that Plaintiff filed between October 1, 2019, and

November 27, 2019. [D.E. 33; D.E. 42; D.E. 52]. The Order, in relevant part:

        •       Granted in part and denied in part Plaintiff’s Motion to Compel Discovery
                from Defendant Alan D. French, Jr. [D.E. 33];

        •       Granted Plaintiff’s Motion for Extension of Time to Complete Discovery
                [D.E. 42]; and

        •       Granted Plaintiff’s Motion to Compel Production of ESI from Defendants
                [D.E. 52].

[D.E. 63]. The Order did not address the proportionality of the requested ESI discovery to the

needs of the case, or make any findings of fact that Defendants improperly withheld or destroyed

any documents or communications. Nevertheless, the Order grants the extraordinary remedy of

requiring Defendants to comply with Plaintiff’s proposed “Protocol for Examination of

Defendants’ Electronic Devices and Associated Forensic Images,” [D.E. 53-1] (“Plaintiff’s ESI

Protocol”). See [D.E. 63, at p 18]. Plaintiff’s ESI Protocol would require Defendants to produce

copies of

        the forensic images of laptop computer(s), cellular telephones, tablet devices, and
        any electronic storage devices, including without limitation USB thumb drives or
        external hard drives, and the email and cloud storage accounts used by the
        custodians identified in Attachment A (attached hereto) from January 1, 2015 to
        September 15, 2019[.]

[D.E. 53-1, at ¶ 1]. Plaintiff did not file the referenced “Attachment A” to Plaintiff’s ESI Protocol.

        Under the Protocol, Defendants must produce “exact copies of the forensic images of the

Requested Media no later than five business days after this Protocol is agreed upon and signed.”1


1
  It is not clear whether the five-business-day period for compliance began on Thursday, February 13, 2020,
after the Order was entered, or whether it begins when Defendants and Plaintiff have an “agreed-upon and
signed” version of the Protocol. Out of an abundance of caution, this Motion assumes without agreeing that
                                        2
            Case 5:18-cv-00295-D Document 66 Filed 02/18/20 Page 2 of 11
[Id., at ¶ 4]. Plaintiff’s Protocol does not allow Defendants to withhold any devices based on

relevance to discovery requests. For example, read literally, Plaintiff’s protocol would require

Defendant Zheng to turn over devices she uses in her current employment with an unrelated party,

as well as devices acquired long after the alleged wrongdoing that contain solely personal

information. Once images of Defendants’ personal devices are turned over to the third-party

forensic examiner, Plaintiff can request and obtain reports of all user files without Defendants

having any chance to object to the disclosure of that information. [Id., at ¶ 7]. For those documents

that Defendants are entitled to review, they have only ten (10) days to object for reasons of

“privilege, confidentiality, privacy (for irrelevant materials), or other applicable protection[.]” [Id.,

at ¶ 11].

        Defendants filed the Appeal of Magistrate Order contemporaneously with this Emergency

Motion to Stay on the grounds that the Order is clearly erroneous and contrary to law.

Accordingly, for the reasons set forth herein and in the Appeal, Defendants seek to stay

enforcement of the Order until this Court resolves Defendants’ Appeal. In the alternative,

Defendants respectfully move this Court for a short extension of time to comply with the Order.

                                            ARGUMENT

        The Order requires Defendants to produce all electronic devices used by each of the four

Defendants over a nearly five-year period. The Order is not limited to Defendants’ devices used

to communicate about Plaintiff or about their employment with Equitas, or on which Defendants

stored alleged confidential information belonging to Plaintiff. The Order, however, did not find

or even consider whether Defendants improperly destroyed or withheld ESI during discovery, or

whether the discovery sought has been or could be obtained by less intrusive means. Because




the five-business-day period started on Thursday, February 13, 2020, and runs to Thursday, February 20,
2020.
                                        3
            Case 5:18-cv-00295-D Document 66 Filed 02/18/20 Page 3 of 11
compliance with the Order requires Defendants to immediately incur significant legal fees, and

requires Defendants to turn over five years of personal information to a third party without any

finding of improper behavior, Defendants respectfully request that the Court stay the Order

pending resolution of the Appeal.2

    I.   Defendants Move the Court to Stay Enforcement of the Order Pending Appeal.

         “Federal district courts have the power to stay their proceedings.” Liberty Mut. Fire Ins.

Co. v. KB Home & KB Home Raleigh-Durham, Inc., No. 5:13-CV-831-BR(2), 2016 WL 6947026,

at *2 (E.D.N.C. May 3, 2016). In the Fourth Circuit, “parties may seek a stay of [a] judgment

pending appeal.” Auto-Owners Ins. Co. v. Potter, 242 Fed. Appx. 94, 101 (4th Cir. 2007).

Importantly, courts within the Fourth Circuit have stayed the enforcement of orders compelling

production of documents, pending the resolution of concurrent litigation. Stone v. Trump, 356

F.Supp.3d 505 (D.Md. 2018) (staying magistrate judge’s order compelling production of

documents); see also Liberty Mut. Fire v. KB Home, 2016 WL 6947026, aff’d sub nom., 2016 WL

5255581 (E.D.N.C. Sept. 22, 2016) (adopting magistrate judge’s recommendation to stay

enforcement of a motion to compel discovery pending resolution of a discovery dispute).

         “When determining whether to stay proceedings, a district court generally considers (1) the

interests of judicial economy; (2) hardship and equity to the moving party if the action is not

stayed; and (3) potential prejudice to the non-moving party.” Atl. Coast Pipeline, LLC v. 11.57

Acres, More or Less, in Nash Cty., N. Carolina, No. 5:18-CV-13-BO, 2018 WL 5988343, at *1

(E.D.N.C. Nov. 14, 2018) (internal quotation marks omitted). Some courts also consider “the

length of the requested stay.” Stone, 356 F.Supp.3d at 517. In deciding whether to grant a stay,

courts must “balance the various factors relevant to the expeditious and comprehensive disposition




2
 Besides those portions of the Order that are the subject of the Appeal, Defendants are working to comply
with the terms of the Order.
                                        4
            Case 5:18-cv-00295-D Document 66 Filed 02/18/20 Page 4 of 11
of the causes of action on the court’s docket.” Maryland v. Universal Elections, Inc., 729 F.3d 370,

375 (4th Cir. 2013) (quoting United States v. Ga. Pac. Corp., 562 F.2d 294, 296 (4th Cir.1977)).

Here, all factors counsel granting a brief stay of the Order pending resolution of the Appeal.

           A. Judicial economy favors staying the Order pending Appeal.

       First, judicial economy weighs in favor of staying the Order. Courts have held that judicial

economy favors a stay where resolution of an independent issue can “focus[] discovery,”

Cunningham v. Homeside Fin., LLC, No. CV MJG-17-2088, 2017 WL 5970719, at *2 (D. Md.

Dec. 1, 2017), or where concerns about disclosure during discovery would “be significantly

diminished upon resolution of” an independent action. Liberty Mut. Fire v. KB Home, 2016 WL

6947026, at *2, aff’d sub nom., 2016 WL 5255581 (E.D.N.C. Sept. 22, 2016).

       Here, staying the Order pending resolution of the Appeal would “focus discovery” on only

that discovery that is proportional to the needs of the case and that has not otherwise been obtained

through traditional and less intrusive means. Because Plaintiff’s ESI Protocol requires Defendants

to turn over all of the electronic devices “used” between January 1, 2015, and September 15, 2019,

to a third-party forensic examiner, [D.E. 53-1, at ¶ 1], and because the Protocol does not allow

Defendants to withhold any of the personal and largely irrelevant information stored on those

devices, a stay of the Order will “significantly diminish[]” future litigation over unnecessary

disclosures in discovery. If Plaintiff and Defendants disagree over Defendants’ objections based

on “privilege, confidentiality, privacy or irrelevancy,” [D.E. 63, at p 16], Defendants’ only

recourse is to seek in camera review with the Court. [Id., at pp 16-17]. This is not a productive use

of judicial resources where Defendants have already produced all of the relevant, responsive

documents in their possession, custody, and control, following a reasonable search, and the Court

has not found otherwise. Accordingly, judicial economy favors staying the Order pending Appeal.




                                       5
           Case 5:18-cv-00295-D Document 66 Filed 02/18/20 Page 5 of 11
            B. Hardship and equity to Defendants favors staying the Order pending Appeal.

        Second, the “hardship and equity to [Defendants] if the action is not stayed” weighs in

favor of staying the Order. Absent a stay, Defendants will be forced to (i) incur significant costs;

(ii) engage in “duplicative litigation”; and (iii) unnecessarily turn over private and privileged

information to a third party, without recourse.

        To begin, this Court has held that costs incurred by a moving party, absent a stay,

demonstrate hardship. See, e.g., Atl. Coast Pipeline, LLC, No. 5:18-CV-13-BO, 2018 WL

5988343, at *1 (granting stay in a property dispute).

        Here, although the Protocol charges the cost of the third-party forensics vendor to Plaintiff,

Defendants must immediately incur the cost of obtaining the “exact copies” of each device from

their own forensic vendor. Moreover, after receiving the “hit reports” from the forensic examiner,

defense counsel has only ten days to object to any documents it believes are “privileged,

confidential, or irrelevant”—a costly endeavor that defense counsel has already performed

throughout discovery. [D.E. 63, at p 18]. In fact, because the Order does not limit the date range

for a reasonable search, defense counsel must review documents generated in the years 2018 and

2019. Such communications are unlikely to yield relevant documents because the events at issue

took place in 2015 and 2016, but they are certain to yield voluminous privileged communications

between Defendants and counsel about the instant litigation. The risk of producing privileged

material necessitates an exhaustive and costly review by defense counsel.3

        Courts have also found hardship to the moving party where, “[a]bsent a stay, Defendants

will be forced to duplicate its litigation efforts[.]” Davis v. Biomet Orthopedics, LLC, No. 12-3738-


3
  To the extent that Plaintiff offered to cover the costs of the forensic examination, [D.E. 63, at p 17],
Plaintiff’s offer does not include defense counsel’s fees in preparing for or reviewing the exam or
Defendants’ costs in obtaining a forensic image of their devices. Further, Plaintiff has also moved to recover
attorneys’ fees, which means the costs of the forensic exam could yet end up on Defendants’ plates. Thus,
Defendants risk significant hardship if required to comply with the Order before resolution of the Appeal.

                                       6
           Case 5:18-cv-00295-D Document 66 Filed 02/18/20 Page 6 of 11
JKB, 2013 WL 682906, at *2 (D.Md. Feb. 22, 2013); see also CIP Constr. Co. v. W. Sur. Co., No.

1:18CV58, 2018 WL 3520832, at *9 (M.D.N.C. July 20, 2018) (granting stay where otherwise

“the parties w[ould] be ‘forced to expend the time and expense to prove facts, claims and damages

that are substantially duplicative.’”). For example, this Court granted a stay pending resolution of

an independent action where, “absent a stay, duplicative litigation would result[,]” including

duplicative discovery in two jurisdictions. Precision Biosciences, Inc. v. Cellectis S.A., No. 5:11-

CV-00091-H, 2011 WL 6001623, at *2 (E.D.N.C. Nov. 30, 2011) (“The Court is convinced that

both the parties and the Court will benefit from the conservation of resources resulting from a

stay[.]”).

        Here, not only would defense counsel be required to undertake a costly review of the

forensic examination, but defense counsel also would duplicate the exact same work that it already

performed during discovery. Indeed, beginning in April 2019, the four Defendants and their

counsel spent months reviewing Defendants’ personal devices for documents responsive to

Plaintiff’s eight hundred and eighty-seven (887) total requests for production of documents.

The Order requires Defendants to trample that well-worn ground once again. The Order, however,

did not find that Defendants improperly destroyed or withheld documents during discovery. Thus,

immediate compliance with the Order would require Defendants to duplicate—without cause—

the exact same discovery endeavors they have already performed.

        Finally, this Court has found hardship where, absent a stay, the moving party would suffer

irreversible harm. Atl. Coast Pipeline, LLC, No. 5:18-CV-13-BO, 2018 WL 5988343, at *1

(granting a stay where, otherwise, proceeding would result in “felling a historic tree”). As federal

courts have recognized, turning over documents during the course of discovery is irreversible.

Providence Journal Co. v. FBI, 595 F.2d 889, 890 (1st Cir. 1979) (“Once the documents are

surrendered pursuant to the lower court’s order, confidentiality will be lost for all time.”); In re

                                         7
             Case 5:18-cv-00295-D Document 66 Filed 02/18/20 Page 7 of 11
Copley Press, Inc., 518 F.3d 1022, 1025 (9th Cir. 2008) (“Once information is published, it cannot

be made secret again.”). Here, Defendants must turn over all electronic devices, including

computers and cell phones, “used” between January 1, 2015 and late 2019, with no screening for

relevance before providing the devices to the third party examiner. While established

confidentiality provisions will undoubtedly be in place, Defendants largely lose the ability to

object to production once these documents are in the hands of a third party, which itself can be

subpoenaed. Thus, Defendants would suffer irreversible hardship by complying with the Order

before resolution of the Appeal.

           C. The minimal prejudice, if any, to Plaintiff favors stay of the Order.

       Third, the potential prejudice to Plaintiff in the event of a stay is minimal, at most.

Importantly, Defendants have already produced all of the relevant, responsive documents in their

possession, custody, and control following reasonable searches. The Court has not made any

finding to the contrary. The Court has not made any finding that Defendants improperly destroyed

or withheld any documents. Plaintiff’s counsel bemoans that Defendants’ production does not rival

the 800,000-plus pages that Plaintiff has produced, [D.E. 34, at p 4], but the Federal Rules of Civil

Procedure do not condone document dumps.4 Instead, the Rules require Defendants to produce

relevant, responsive, non-privileged documents, and Defendants have done so. See F.R.C.P. 26(b)

(2018). In short, the documents that Plaintiff seeks are already in Plaintiff’s hands and, thus,

Plaintiff will not be prejudiced by a brief stay of the Order.

       Moreover, this Court has held that “delay alone is insufficient to prevent [a] stay.” Matherly

v. Gonzales, No. 5:11-CT-3020-BR, 2013 WL 393335, at *2 (E.D.N.C. Jan. 31, 2013). In response

to this Motion, Plaintiff’s counsel likely will rejoin his oft-used but ill-supported claim that


4
 Indeed, many of the 800,000 pages appear to include mass-marketing emails or have been produced in
or related to another case in this Court, Campbell Alliance Group, Inc. v. Lynn Forrest, No. 5:15-cv-
00667-D.
                                       8
           Case 5:18-cv-00295-D Document 66 Filed 02/18/20 Page 8 of 11
Defendants are employing a “run-out-the-clock strategy.” See, e.g., [D.E. 43, at p 9]. A brief stay

of the Order pending Appeal, however, does not impose undue delay. It merely allows the Court

to consider the equities of turning over five years of private information to a third party without

cause. Thus, a brief stay for the Court to consider Defendants’ Appeal is a necessity for equitable

resolution of this case. Again, Plaintiff suffers no prejudice by a brief stay of the Order.

           D. The length of the requested stay favors staying the Order pending Appeal.

       Fourth, Defendants only request that the Order be stayed pending the Court’s resolution of

the Appeal. Thus, the brief length of the requested stay weighs in favor of staying the Order.

       In sum, the balance of the “factors relevant to the expeditious and comprehensive

disposition” of this action counsel a brief stay of the Order pending this Court’s review of

Defendants’ Appeal. Universal Elections, Inc., 729 F.3d at 375.

 II.   Alternatively, Defendants seek an extension of time to comply with the Order.

       If this Court declines to grant Defendants’ Motion to Stay, Defendants move the Court for

an Extension of Time to comply with the Order. Under Rule 6, “the court may, for good cause,

extend the time . . . if a request is made[] before the original time . . . expires[.]” F.R. Civ. P.

6(b)(1)(A) (2018); see also Local Civil Rule 6.1(a) (E.D.N.C. 2019).

       Defendants request that this Court grant Defendants an additional five business days, until

February 27, 2020, to comply with the Order by providing forensic images of their devices to the

third-party examiner. Here, the Order and Plaintiff’s ESI Protocol require Defendants to produce

all electronic devices “used by” certain custodians over a nearly five-year period, within five

business days. [D.E. 53-1 at ¶¶ 1, 4]. While Defendants are working diligently, full compliance

with Plaintiff’s ESI Protocol may not be possible within five days. For example, one of the four

Defendants, Priya Gogia, has been travelling in India and arrived back in the United States on

February 17, 2020, only three days before the Order’s deadline for compliance. Further,

                                       9
           Case 5:18-cv-00295-D Document 66 Filed 02/18/20 Page 9 of 11
Defendants need additional time to image the devices sought before providing “exact copies” of

the images to Plaintiff, if necessary. [D.E. 53-1, at ¶ 4]. Moreover, if Defendants must image

devices that they use currently, Defendants need additional time to make arrangements to be

temporarily without those devices. Thus, Defendants have good cause to seek an additional five

business days to comply with the Order, if necessary and pending this Court’s ruling on

Defendants’ Motion to Stay.

                                        CONCLUSION

       For the foregoing reasons, Defendants move the Court to enter an order staying

enforcement of the Order until after the Court rules on Defendants’ pending Appeal, filed

contemporaneously with this Motion. Alternatively, if the Court declines to grant the Motion to

Stay, Defendants move the Court for an extension of time necessary for compliance with the Order.

       This the 18th day of February, 2020.

                                              /s/ Melanie Black Dubis
                                              Melanie Black Dubis
                                              N.C. State Bar No. 22027
                                              melaniedubis@parkerpoe.com
                                              Tory Ian Summey
                                              N.C. State Bar No. 46437
                                              torysummey@parkerpoe.com
                                              PARKER POE ADAMS & BERNSTEIN LLP
                                              Post Office Box 389
                                              Raleigh, North Carolina 27602-0389
                                              Tel: (919) 828-0564
                                              Fax: (919) 834-4564
                                              Attorney for Defendants




                                     10
         Case 5:18-cv-00295-D Document 66 Filed 02/18/20 Page 10 of 11
                              CERTIFICATE OF SERVICE

        This is to certify that a copy of the foregoing MEMORANDUM IN SUPPORT OF
DEFENDANTS’ EMERGENCY MOTION TO STAY OR IN THE ALTERNATIVE
DEFENDANTS’ MOTION FOR EXTENSION OF TIME was electronically filed on this day
with the Clerk of Court using the CM/ECF system which will automatically send notice of such
filing addressed to the following:

              F. Marshall Wall
              CRANFILL SUMNER & HARTZOG, LLP
              Post Office Box 27808
              Raleigh, NC 27611-7808
              Email: mwall@cshlaw.com

              Stephen D. Riden
              BECK REED RIDEN LLP
              155 Federal Street, Suite 1302
              Boston, Massachusetts 02110
              Email: sriden@beckreed.com
              Counsel for Plaintiff

       This 18th day of February, 2020.


                                           /s/ Melanie Black Dubis
                                           Melanie Black Dubis
                                           N.C. State Bar No. 22027
                                           melaniedubis@parkerpoe.com
                                           Tory Ian Summey
                                           N.C. State Bar No. 46437
                                           torysummey@parkerpoe.com
                                           PARKER POE ADAMS & BERNSTEIN LLP
                                           Post Office Box 389
                                           Raleigh, North Carolina 27602-0389
                                           Tel: (919) 828-0564
                                           Fax: (919) 834-4564
                                           Attorney for Defendants




                                     11
         Case 5:18-cv-00295-D Document 66 Filed 02/18/20 Page 11 of 11
